DETAILED ACTION
This Office action is in reply to correspondence filed 18 February 2021 in regard to application no. 16/295,036.  Claims 1-90, 93, 100 and 107 have been cancelled.  Claims 91, 92, 94-99, 101-106 and 108-111 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 18 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,269,041 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 91, 92, 94-99, 101-106 and 108-111 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories, as claim 91 is directed to a method (process), claim 98 is directed to an apparatus (machine), claim 105 is a “Beauregard claim” (manufacture), and the others depend from these.  The claim(s) recite(s) associating a promotion with images, allowing a user to select an image in certain ways including a “promotion purchase indication”, updating user information based on the selection, selecting an image which includes certain information, done by determining a relevance score which essentially involves using known, past data, assigning weights to objects and performing basic mathematical operations on the weights.  Further, the claims recite comparing the resulting number to previously-stored values, selecting a maximum value and presenting the related image to a person along with a promotion.
The essential process, being directed to the presentation of advertising or promotional information to a person, lies within the enumerated abstract idea of “advertising, marketing or sales activities or behaviors”.  Further, it includes adding and multiplying weights, which are explicitly mathematical operations, another enumerated abstract idea.  Further, but for the bare inclusion of a generic computer, there is nothing in the claims that a human could not perform mentally or with a pen and paper.
This judicial exception is not integrated into a practical application because aside from what was set forth above, nothing else is required beyond a generic computer and database performing the abstract steps in no particular way, which does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate data involving relevance scores, user-selected images and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such data are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.  They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply iterating and reiterating “using a/the processor” is about as general a linkage as may be imagined.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes a processor and a database; claim 98 adds a memory and computer instructions.  These elements are recited at a high degree of generality and the applicant does not limit them at all but rather allows them to include a number of broad categories of known, pre-existing devices such as “a cellular phone, smart phone, mobile communication device, tablet computing device, desktop computer, laptop computer, work station, mobile device, barcode scanner, point-of-sale terminal, cash register, and any combination thereof, or the like”. [0083; emphasis added] and with the inclusion of “or the like” would appear to include any computing device, known or unknown.
They only perform generic computer functions of manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination - a generic computer performing at least one of a sequence of utterly abstract steps, arranged chronologically - does nothing more than when they are analyzed individually.
The other independent claims are simply different embodiments but in each case are directed to a generic computer performing the same or a very similar process.  The dependent claims further do not amount to significantly more than the abstract idea: claims 92, 95, 99, 102, 106 and 109 simply recite additional abstract manipulation of data; claims 94, 96, 97, 101, 103, 104, 108, 110 and 111 are simply further descriptive of the type of information being manipulated.  The claims are not patent eligible.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Response to Arguments
Applicant's arguments filed 18 February 2021 have been fully considered but they are not persuasive.  In regard to § 101, though unarguably the Guidance, now reflected in the MPEP, is clear that only certain methods of organizing human activity are abstract, “advertising, marketing or sales activities or behaviors” are explicitly included among those that are.  In regard to the allegation that the limitations “cannot practically be performed in the human mind”, the Examiner sees no difficulty in determining that a person has performed a “promotion purchase indication”, for example, as this requires nothing more than, for instance, mentally observing a person putting an item on a cashier’s conveyor belt at a store check-out stand.  In any case, for a claim to recite mental activity, it merely requires performing steps that can be done mentally; if there are steps that could not practically be performed in the human mind, those would then be additional claim elements considered at prong 2 of step 2A and at step 2B.
In regard to prong 2 of step 2A, integration into a practical application, “creating and holding consumer interest in connection with the marketing of goods and services” is not a technological problem at all but a fundamental business concern that long predates computers, and that the invention uses “electronic communications” simply invokes a generic computer.  The particularity of the solution lies entirely in the realm of the abstract.  As the court said in BSG Tech LLC v. Buyseasons, Inc., 889 F.3d 1281, 1287 (Fed. Cir. 2018), “It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept”. [pg. 16]
The Examiner does not see any reasonable technical similarity between the claims of the present invention and those of McRO, and it is a gross oversimplification to say that the court held the invention at issue there patentable because of merely “a specific way of solving a problem”, because Ultramercial also provided a specific way of solving a problem, which was clearly not, per se, sufficient.
In regard to step 2B, the “significantly more” inquiry, the applicant does not present any additional, that is, non-abstract claim element that is supposed to go in any way beyond the well-understood, routine and conventional, but simply seems to argue that the abstract process itself is not well-understood, routine and conventional, but that is not relevant to the step 2B analysis, which only considers the additional elements. 
The applicant has not chosen not to timely traverse, in detail, the rejection of the other claims, so there is no need for further discussion of those claims here.  The claims are not patent eligible and the rejection is maintained.

Applicant’s arguments, see pp. 19-21, filed 18 February 2021, with respect to rejections made under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejection of claims on this basis has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694